DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
	The amendment of 7 July 2022 is entered.
	The Terminal Disclaimer of 7 July 2022 is entered.
	Claims 1-78 have been canceled. Claims 79-93 are pending. Claims 81-93 are withdrawn. Claims 79 and 80 are being examined on the merits.
	The restriction by original presentation of 20 June 2022 remains in effect. 
	The rejections of claims 79 and 80 for nonstatutory patenting over the ‘441 patent is withdrawn in light of the TD filed on 7 July 2022.
The rejections of claims 79 and 80 for nonstatutory patenting over the ‘274 patent is withdrawn in light of the TD filed 7 July 2022.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with CONSTANTINE LINNIK on 26 July 2022.

The application has been amended as follows: 
	Claims 1-78 remain canceled as previously presented.
	Claims 79-80 are allowed as previously presented.
	Cancel claims 80-93.
	
Allowable Subject Matter
Claims 79 and 80 are allowed.
The following is an examiner’s statement of reasons for allowance: The claimed drug delivery composition comprising a self-assembling peptide of SEQ ID NOs: 1 or 2 is free of the prior art. As indicated in the notice of allowance of the parent 15/534,715 application, the ST14 sequence is found as residues 354-371 of SEQ ID NO: 7 in US 2003/0215950 A1. The ‘950 art does not teach or reasonably suggest use of the isolated sequence, nor that the sequence is self-assembling and could form a drug delivery composition. No art teaches or suggests the T14 peptide, nor that it is self-assembling and could form a drug delivery composition. Therefore the claims are novel and unobvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY J MIKNIS whose telephone number is (571)272-7008.  The examiner can normally be reached on M-F 7:30-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on (571) 270-3062.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ZACHARY J MIKNIS/Patent Examiner, Art Unit 1658                                                                                                                                                                                                        
/SUDHAKAR KATAKAM/Primary Examiner, Art Unit 1658